Citation Nr: 0333967	
Decision Date: 12/05/03    Archive Date: 12/15/03

DOCKET NO.  02-04 075	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to special monthly compensation (SMC) based on 
loss of use of a creative organ.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W.T. Snyder, Associate Counsel



INTRODUCTION

The appellant had active service from September 1966 to 
August 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Roanoke, 
Virginia, Regional Office (RO) of the Department of Veterans 
Affairs (VA).

An August 2001 rating decision granted service connection for 
diabetes mellitus with cataracts and erectile dysfunction and 
evaluated it at 40 percent.  The rating decision also denied 
entitlement to SMC based on loss of a creative organ.  The 
appellant submitted a September 2001 notice of disagreement 
(NOD) with the denial of SMC.  He also averred he should be 
evaluated at 60 percent disabled due to diabetes mellitus.  A 
March 2002 rating decision assigned a 60 percent evaluation 
for diabetes mellitus, and the March 2002 statement of the 
case (SOC) lists entitlement to SMC for loss of a creative 
organ as the only issue on appeal.  The appellant's March 
2002 substantive appeal also addressed only that issue and 
took no further exception as to the evaluation of his 
diabetes mellitus.  Therefore, the issue pertaining to the 
evaluation of the appellant's diabetes mellitus is resolved.

In March 2002, the appellant applied for 38 U.S.C.A. 
§ 1114(s) (West 2002) SMC.  An April 2002 rating decision 
denied it.  There is no record in the claim file of the 
appellant having submitted a NOD as to that issue.  
Therefore, it will not be addressed in this remand.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. § 5100 et. seq. (West 2002), redefined the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits, as well as a duty to notify the claimant 
what information and evidence, if any, the claimant is to 
provide, what evidence VA will attempt to obtain, and for the 
claimant to submit any information or evidence in his or her 
possession.  The VCAA also requires VA to assist the claimant 
with obtaining the evidence necessary to substantiate the 
claim.  VA implemented the VCAA in 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326 (2003); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In this case, there is no record in 
the claim file of a VCAA notice letter having been provided 
the appellant.  In light of the fact that there still is the 
outstanding issue of SMC for loss of use of a creative organ, 
a VCAA notice letter must be provided to the appellant.

The notice provided to the appellant must, in addition to 
stating the general provisions of the VCAA, specifically 
inform the appellant what evidence the RO will attempt to 
obtain on behalf of the appellant and what evidence the 
appellant is expected to obtain and provide the RO.  Id.  
Further, the letter also must ensure that the appellant is 
informed that he has one year to respond to the letter and 
submit any evidence he desires considered in support of his 
claim.  See Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003) (PVA).  

The Board notes that a February 2000 treatment note of the 
appellant's private care provider reflects that the appellant 
requested more Viagra, as taking 100 milligrams "worked for 
him" as to eliminating his erectile dysfunction.  The note 
reflects that the appellant was issued a prescription for six 
with authorization for six refills.  The July 2001 VA 
examination report, however, reflects that the appellant 
apparently reported the Viagra worked for awhile and he has 
tried nothing else as far as erectile dysfunction is 
concerned.  The report reflects that the appellant denied any 
remarkable genitourinary symptoms and the physical 
examination did not reveal any remarkable genitourinary 
findings.  The diagnoses included that of "erectile 
dysfunction.  The veteran is not able to maintain an erection 
. . . ."  It is not clear as to whether the appellant 
continues to take Viagra and whether the examiner based the 
diagnosis on objective examination or solely on the 
appellant's reported history.  Therefore, the Board deems the 
examination results as ambiguous and in need of 
clarification.

While further development is warranted, the Board notes that 
the mere fact that the veteran had a vasectomy prior to 
becoming unable to maintain an erection and achieve 
penetration due to his service connected diabetes mellitus 
does not preclude an award of special monthly compensation 
due to the loss of a creative organ.  In this regard in 
VAOPGCPREC 5-89; 54 Fed. Reg. 38033 (1989), the VA General 
Counsel addressed the subject where a nonservice-connected 
loss of use of a creative organ (elective sterilization) 
predated a service- connected anatomical loss of a creative 
organ (a hysterectomy).  The General Counsel held that as 
special monthly compensation is awarded for either anatomical 
loss or loss of use of a creative organ, the fact that a 
veteran had undergone elective, nonservice-connected 
sterilization did not bar entitlement to special monthly 
compensation for subsequent service-connected anatomical loss 
of a creative organ.  Importantly, this opinion indicates 
that "the purpose" of special monthly compensation for loss 
or loss of use of a creative organ was also "to account for 
psychological factors as well as the loss of physical 
integrity."  See S. Rep. No. 1681, 82d Cong., 2d Sess. 2 
(1952); H.R. Rep. No. 6, 89th Cong., 1st Sess. 4 (1965).  
Indeed, the Senate reported that "[a] disability of this 
nature results in a permanent fixation which cannot be 
removed. . . ."  S. Rep. No. 1681, 82d Cong., 2d Sess. 130- 
131 (1952).

Further, it is well to note that 38 U.S.C.A. § 1114(k) 
authorizes special monthly compensation for the anatomical 
loss or loss of use of one or more creative organs.  VA 
General Counsel precedent opinion, VAOPGCPREC 93-90; 56 Fed. 
Reg. 1220 (1991), held that a veteran that has a service-
connected anatomical loss of a creative organ is entitled to 
special monthly compensation, regardless of whether the 
veteran suffered prior nonservice- connected loss of use of a 
creative organ.

Although not directly on point, these General Counsel 
opinions provide support for the assertion that a vasectomy 
does not preclude special monthly compensation due to 
subsequent service-connected impotence.  The fundamental 
question is whether, after a vasectomy that rendered the 
appellant sterile, his penis is still a creative organ.  VA 
General Counsel precedent opinion, VAOPGCPREC 2- 00; 65 Fed. 
Reg. 33422 (2000), found that neither 38 U.S.C.A. § 1114(k), 
nor any other provision in title 38, United States Code, 
defined the term "creative organ."  The General Counsel held 
that by using the term "creative organs," Congress meant 
procreative, or reproductive organs.  Id.  This 
interpretation is reflected by 38 C.F.R. § 3.350(a)(1) 
implementing the term "creative organ" in 38 U.S.C.A. § 
1114(k), which provides that, "[l]oss of a creative organ 
will be shown by acquired absence of one or both testicles 
(other than undescended testicles) or other creative organ" 
and describes how "[l]oss of use of one testicle will be 
established."  38 C.F.R. § 3.350(a)(1)(i).  The regulatory 
terms, therefore, indicate that creative organs are 
testicles, ovaries, and other creative organs.  The General 
Counsel opinion stated that

[i]f general words follow specific words 
in a series of terms, the general words 
are construed to embrace only things 
similar in nature to the things specified 
by the preceding words. . . . Application 
of this canon of construction to [38 
C.F.R. § ] 3.350(a)(1)(i) indicates that 
the phrase "other creative organ" refers 
to other procreative or reproductive 
organs because the preceding specific 
words, "testicles" and "ovaries," are 
limited to such organs.

VAOPGCPREC 2-00; 65 Fed. Reg. 33422 (2000) (citation 
omitted).

The penis is defined, in part, as "the male organ of 
copulation."  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1252 
(27th ed. 1988).  The various organs in a male that are 
concerned with reproduction include the testis, epididymis, 
ductus deferens, seminal vesicle, ejaculatory duct, prostate, 
bulbourethral gland, and penis.  Id. at 1189 (definition of 
"organa genitalia masculina interna").

Additional support for the premise that the penis is a 
creative organ is found at 38 C.F.R. § 4.115b, Diagnostic 
Code 7522 (2003), which rates deformity of the penis,  with 
loss of erectile power.  A footnote to Diagnostic Code 7522 
indicates that the disability is to be reviewed for 
entitlement to special monthly compensation under 38 C.F.R. § 
3.350.  Accordingly, the Board finds that the penis is a 
creative organ under the provisions of 38 U.S.C.A. § 1114(k) 
and 38 C.F.R. § 3.350(a) and, as such, impotence would be 
consistent with loss of use of a creative organ.

While the veteran's impotence due to his diabetes is not an 
anatomical loss of a creative organ, if clinically 
demonstrated, the resultant loss of use of a creative organ 
certainly would result in additional psychological factors 
that were not associated with the previous nonservice-
connected vasectomy.  See VAOPGCPREC 5- 89.  Accordingly, 
although the veteran underwent an elective vasectomy 
resulting in the loss of procreative power, if the clinical 
evidence ultimately shows that he has also experienced the 
loss of use of his penis due to his service-connected 
diabetes it would be difficult to conclude that loss was 
without psychological impact.  Hence, if the veteran is shown 
unable to maintain an erection or achieve penetration an 
award of special monthly compensation in this case would be 
consistent with the terms of the statute and its underlying 
rationale as interpreted by VA General Counsel.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
PVA, as well as 38 U.S.C.A. §§ 5102, 
5103, 5103A (West 2002), and any other 
applicable legal precedent.

2.  The RO shall refer the claim file to 
the examiner who conducted the July 2001 
medical examination and request 
clarification as to the following 
matters: 1) Is there a current 
prescription for Viagra in effect for the 
appellant?; 2) Does the appellant still 
take Viagra?; 3) If so, does the 
appellant receive relief from erectile 
dysfunction as a result?; and 4) Is the 
diagnosis of erectile dysfunction based 
solely on the appellant's reported 
history?  If the examiner cannot answer 
these questions without conducting 
another examination, the RO shall 
schedule the appellant for the 
appropriate examination.

3.  After all of the above is completed, 
the RO shall review all evidence obtained 
since the SOC.  To the extent that the 
benefit sought on appeal remains denied, 
a supplemental SOC shall be issued and, 
if all is in order, return the case to 
the Board for further appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


	                  
_________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


